Name: Commission Regulation (EEC) No 578/85 of 5 March 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 No L 67/ 10 Official Journal of the European Communities 7. 3 . 85 COMMISSION REGULATION (EEC) No 578/85 of 5 March 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 101 , 13 . 4. 1984, p . 25 . / 7. 3 . 85 Official Journal of the European Communities No L 67/ 11 ANNEX Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 All New potatoes 1 873 332,18 92,97 283,86 29,85 57602 105,04 25,79 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 7349 1 303,17 364,75 11 13,61 117,11 225976 412,10 101,19 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2456 435,53 121,90 372,18 39,14 75524 137,73 33,82 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 5497 974,65 272,80 832,88 87,58 169010 308,21 75,68 1.22 ex 07.01-36 ex 07.01 D II Endives 2118 375,56 105,12 320,93 33,75 65124 118,76 29,16 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 4511 799,84 223,87 683,50 71,87 138 697 252,93 62,11 1.30 07.01-45 } 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 11015 1 953,15 546,68 1 669,05 175,52 338 686 617,64 151,66 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2519 446,64 125,01 381,67 40,13 77450 141,24 34,68 1.40 ex 07.01-54 ex 07.01 G II Carrots 2257 400,27 112,03 342,05 35,97 69409 126,57 31,08 1.50 ex 07.01-59 ex 07.01 G IV Radishes 532.3 943,94 264,21 806,64 84,82 163685 298,50 73,30 1.60 07.01-63 ex 07.01 H Onions (other than sets) 829 147,07 41,16 125,68 13,21 25 503 46,51 11,42 1.70 07.01-67 ex 07.01 H Garlic 4987 884,25 247,50 755,63 79,46 153 334 279,62 68,66 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 178 209,81 58,49 179,09 18,79 36143 66,24 16,21 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 40284 7142,72 1 999,25 6103,78 641,88 1 238 584 2258,75 554,66 1.80.2 ex 07.01-71  other 16094 2853,54 798,70 2438,48 256,43 494819 902,38 221,58 1.90 07.01-73 07.01 L Artichokes 3 598 637,99 . 178,57 545,19 57,33 110632 201,75 49,54 1.100 07.01-75 07.01-77 1 07.01 M Tomatoes 3 203 567,90 158,95 485,30 51,03 98478 179,59 44,10 1.110 07.01-81 1 07.01-82 07.01 P I Cucumbers 3413 605,21 169,40 517,18 54,38 104947 191,38 46,99 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 3 560 631,27 176,69 539,45 56,72 109465 199,62 49,02 1.120 07.01-93 07.01 S Sweet peppers 3086 547,25 153,17 467,65 49,17 94895 173,05 42,49 1.130 07.01-97 07.01 T II Aubergines 3 530 626,03 1 75,22 534,97 56,25 108 558 1 97,97 48,61 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2633 466,90 130,68 398,99 41,95 80 963 147,65 36,25 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2267 401,95 1 1 2,50 343,49 36,12 69701 127,11 31,21 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 3810 675,53 189,08 577,27 60,70 117140 213,62 52,45 2.10 08.01-31 ex 08.01 B Bananas, fresh 2942 521,79 146,05 445,89 46,89 90481 165,00 40,51 2.20 ex 08.01-50 -ex 08.01 C Pineapples , fresh 2786 495,52 138,83 424,30 44,67 85463 157,07 38,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5 595 992,09 277,68 847,78 89,15 172033 313,73 77,03 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 12650 2242,9$ 627,81 1 916,73 201,56 388 945 709,30 174,17 2.50 08.02 A I Sweet oranges, fresh : || 2.50.1 08.02-02 \\ 08.02-06 08.02-12  Sanguines and semi-sanguines 2718 482,07 1 34,93 41 1,95 43,32 83 594 1 52,44 37,43 08.02-16 \ \\ No L GUM Official Journal of the European Communities 7. 3 . 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs /Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 2468 437,69 122,51 374,02 39,33 75 897 138,41 33,98 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1237 220,26 61,41 188,01 19,72 37944 69,53 17,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 872 155,28 43,29 132,55 13,90 26750 49,02 11,99 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 773 137,48 38,51 117,72 12,39 23711 43,58 10,77 2.60.3 08.02.28 08.02 B I  Clementines 3 039 538,83 150,82 460,46 48,42 93437 170,39 41,84 2.60.4 08.02-34 1 08.02-37 I ex 08.02 B II  Tangerines and others 3 773 669,09 187,28 571,77 60,12 116025 211,59 51,95 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2848 505,10 141,38 431,63 45,39 87588 159,73 39,22 2.80\ ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70\\  white 2370 420,22 117,62 359,09 37,76 72868 132,88 32,63 2.80.2 ex 08.02-70  pink 4587 813,46 227,68 695,14 73,10 141 058 257,24 63,16 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9 966 1 767,07 494,60 1 510,04 158,80 306419 558,80 137,22 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6757 1 198,17 335,37 1 023,89 107,67 207769 378,90 93,04 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140 278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3123 553,73 154,99 473,19 49,76 96020 175,10 42,99 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3786 671,38 187,92 573,72 60,33 116421 212,31 52,13 2.120 08.07-10 08.07 A Apricots 9 283 1 651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 6823 1 209,80 338,62 1 033,83 108,72 209786 382,58 93,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 12828 2274,51 636,63 1 943,68 204,40 394413 719,27 176,62 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 2803 . 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 I 08.07-75 1 08.07 D Plums 6640 1 177,36 329,54 1 006,1 1 105,80 204161 372,32 91,42 2.170 08.08-11 I 08.08-15 ( 08.08 A Strawberries 14064 2493,76 698,00 2131,03 224,10 432431 788,60 193,65 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3 329 591,82 163,87 502,64 52,82 101 773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 4273 757,71 212,08 647,50 68,09 131 391 239,61 58,83 2.190.2 ex 08.09-19  other 5994 1062,81 297,48 908,22 95,51 184297 336,09 82,53 2.195 ex 08.09-90 ex 08.09 Pomegranates 6647 1 178,59 329,89 1007,16 105,91 204375 372,71 91,52 2.200 ex 08.09-90 ex 08.09 Kiwis 15038 2666,39 746,32 2278,55 239,61 462366 843,19 207,05 2.202 ex 08.09-90 ex 08.09 Khakis 4647 824,07 230,66 704,21 74,05 142899 260,60 63,99 2.203 ex 08.09-90 ex 08.09 Lychees 12078 2141,49 599,40 1 830,00 1 92,44 371 346 677,21 166,29